DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 748,783. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In re Claim 1, Claim 1 of US 10, 748,783 discloses a high pressure processing apparatus, comprising: (column 10, line 8) a first chamber body defining a first volume therein column 10, line 9); a second chamber body disposed within the first volume, the second chamber body defining a second volume therein (column 10, lines 10-12); a fluid delivery module in fluid communication with the second volume (column 10, lines 13 - 15), the fluid delivery module comprising: a first reservoir (column 10, line 15); a first conduit extending between the first reservoir and the second volume (column 10, lines 16 - 17); a second reservoir in fluid communication with one or more gas pumps (column 10, lines 19 - 20); and a second conduit extending between the second reservoir and the second volume (column 10, lines 19 - 20). Let us note that “one or more gas pumps” means “a plurality of gas pumps”.
Claims 2 -10 are rejected as being dependent on the rejected claim 1.
s 12- 16  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10, 748,783. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In re Claim 12, Claim 12 of US 10, 748,783 discloses a high pressure processing apparatus, comprising: (column 11, line 10) an enclosure defining a volume therein (column 11, line 11); a first reservoir disposed within the volume, the first reservoir comprising a plurality of ports (column 11, lines 12-17); a second reservoir disposed within the volume, the second reservoir comprising a plurality of ports (column 11, lines 18-20); a first gas pump (column 11, line 21); a second gas pump disposed between the first gas pump and the second reservoir; and (column 11, lines 22-23) a conduit extending between the second gas pump and the second reservoir (column 11, lines 24-25).
Claims 13 -16 are rejected as being dependent on the rejected claim 12.

Claims 17- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10, 748,783. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In re Claim 17, Claim 19 of US 10, 748,783 discloses a  high pressure processing apparatus, comprising (column 12, line 3): a first chamber body defining a first volume therein (column 12, line 4); a first slit valve door coupled to the first chamber body (column 12, lines 5-6); a second chamber body disposed within the first volume (column 12, line  7), the second chamber body defining a second volume therein (column 12, lines 8-9); a second slit valve door coupled to the second chamber body (column 12, lines 10-11); a fluid delivery module in fluid communication with the second volume via a plurality of conduits, the fluid delivery module 
Claims 18 -20 are rejected as being dependent on the rejected claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2013/0302916 (listed in IDS filed on 07/10/2020).
In re Claim 1, Kim discloses a high pressure processing apparatus (Figs. 2), comprising: a first chamber body 39 defining a first volume (marked as 30 in Fig. 2A) therein; a second .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, further in view of Choi et al., US 2010/0196626 (corresponding to US 9382621 and listed in IDS filed on 07/10/2020).
In re Claim 2, Kim discloses all limitations of claim 2 except for that the first reservoir and the plurality of gas pumps are fabricated from a nickel containing steel alloy. Choi teaches a nickel containing steel alloy ([0077]). Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 3, Kim taken with Choi discloses the apparatus of claim 2, wherein the nickel containing steel alloy comprises molybdenum (Choi: [0077]).
In re Claim 4, Kim taken with Choi discloses the apparatus of claim 3, wherein the nickel containing steel alloy comprises chromium (Choi: [0077]).

Claims 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above.
In re Claim 7, Kim discloses all limitations of claim 7 except for an enclosure containing the first reservoir, the second reservoir, and the plurality of gas pumps therein. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the 
In re Claim 10, Kim discloses all limitations of claim 10 except for that the first volume (marked as 30) defined by the first chamber body 39 is between about 80 L and about 150 L. It is known in the art that the volume is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified volumes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 11, Kim discloses all limitations of claim 11 except for that the second volume defined by the second chamber body is between about 3 L and about 8 L. It is known in the art that the volume is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified volumes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893